Title: To James Madison from Tench Coxe, 18 June 1810
From: Coxe, Tench
To: Madison, James


Sir
Philadelphia June 18 1810
It would be a matter of surprize to you, if you were to learn that any person, who ever felt a solicitude for the public happiness & safety, were easy in the recent state of our foreign affairs. The provision in the treaty
   
   dismembring the Dutch Country on the avowed ground of a rule drawn from the French constitution.

 between France & Holland, the complicated but consolidated power of France in Germany, which far exceeds that of the imperial & electoral family of Austria, at any period, the general progress and consolidation of the French power, and all the circumstances of the times, bring to my mind a paper I had the honor to submit to the late President upon the dangers to our country from abroad and the strength with which those dangers admonished us to arm our whole free population. The date, I think on memory, was about the month of April 1807. The enclosed paper I beg leave to submit, as bearing upon the same Subject—particularly the last paragraph.
I am deeply sorry to perceive that our affairs have issued, with France in the way I have feared. Alternately alarmed for her safety and extravagant in success, always irritable in her councils, & irregular also from the unsettled nature of her various governments during twenty eventful years, she has gone into one energetic or hasty step and another till the kingdoms of the old world are nearly all sent from their foundations and our Situation has become painful, in various views, suffering in extreme and full of danger.
To insure the prevention of vital evils is the first object. The general armament of the country has long appeared to me the great & only means. The resistance of the Blacks of St. Domingo is a proof of power of an armed people, however rude and ignorant. Spain has stood longer on that ground than Austria or Prussia.
Permit me, Sir, to ask your perusal of the paper of 1807, to which I have refer’d, and your consideration of its suggestions in connexion with the present time.
It will not render things better between us, that the Marquis of Wellesley has conceded the question of the right to retaliate, in his recent correspondence with Mr. Pinckney. I have the honor to be, Sir your most respectful h. Servt.
Tench Coxe
